department of the treasury internal_revenue_service washington d c oct tep rats tax_exempt_and_government_entities_division uil no legend employer a plan x custodian b state m dear this is in response to your letter dated date in which your authorized representative requested a letter_ruling concerning the above-named tax-sheltered annuity program plan x under sec_403 of the internal_revenue_code the code that letter was supplemented by letters dated date date date date date date date and date the following facts and representations have been submitted on your behalf employer a is an educational_organization under code sec_170 in state m created by state m’s legislative to administer its state university system community college system and technical college system on college system merged into one entity to create employer a the state university system community college system and technical the board_of trustees of employer a are appointed by the governor of state m under state m statutes the board possesses all powers necessary to govern the state colleges and universities it is represented that employer a is the employer of the state university system the community college system and the technical college system and that employer a is an agency of state m the statute of state m designates all community colleges technical colleges and prior to the merger of the state state universities that participate in plan x university system the community college system and the technical college system each of the three systems maintained separate sec_403 arrangements plan x will be funded with group fixed and or variable_annuity contracts issued by registered insurance_companies and or through custodial accounts that hold investments in compliance with the requirements of sec_403 plan x does not permit investment of a participant’s funds in life_insurance policies on was merged into plan x plan x was amended and restated effective pursuant to state m statute the b arrangement of each system salary deferrals from each participating employee of employer a are deposited with custodian b on the day such funds are withheld from an employee’s paycheck custodian b either invests the funds in any of its mutual funds by the close of business on the day such funds are received or if the participant has not elected to invest in the mutual funds of custodian b such funds are wire transferred to the appropriate annuity provider on the day such funds are received by custodian b sec_3_1 of the plan states that contributions may be made to the plan by participants pursuant to salary reduction agreements and that the employer will withhold the amount required pursuant to the salary reduction agreement and contribute such amount to the financial institutions selected by the participant sec_1 defines financial_institution as any insurance_company selected by the employer providing fixed annuity_contracts variable_annuity contracts or a combination of fixed or variable_contracts as an investment vehicle for participants financial_institution also includes any other organization permitted by the internal_revenue_code irs regulation and or irs guidance to offer annuity_contracts and or custodial accounts as an investment vehicle for participants under the program sec_3_1 states that once executed the salary reduction agreement shall be legally binding and irrevocable with respect to amounts paid while the agreement is in effect the participant may amend_or_terminate the salary reduction agreement at any time with respect to amounts not yet paid in such calendar_year sec_4 provides that a participant’s interests in his or her accounts shall be at all times nonforfeitable sec_3_1 states that in no event shall the amount of contributions made pursuant to salary reduction agreement for any participant in any calendar_year be a in excess of the elective_deferral limit or at a rate that would result in a contribution of less than two hundred dollars dollar_figure during a full calendar_year sec_1 defines the elective_deferral limit as the sec_402 limit plus in the case of a participant who has completed years_of_service with the employer the least of three thousand dollars dollar_figure fifteen thousand dollars dollar_figure reduced by amounts not included in gross_income for prior years or the excess of five thousand dollars dollar_figure multiplied by the number of years_of_service of the participant over the contribution made by the employer for the participant in prior calendar years pursuant to elective_deferrals by the participant to sec_403 plans sec_401 plans simplified_employee_pension plans or eligible deferred_compensation plans under code sec_457 sec_3_2 provides that no contributions shall be made to the plan other than by a participant pursuant to a salary reduction agreement sec_3_4 states that in addition to the elective_deferral limit contributions made by the employer cannot exceed the contribution limit sec_1 defines the contribution limit as the limit on annual_additions under code sec_415 sec_5 of the program provides that distribution of a participant's accounts shall commence as soon as practicable only after the participant attains age dies becomes disabled or there is a severance_from_employment provided the participant submits a claim for benefits sec_5 provides that all distributions of each account under the plan shall be determined and made by in accordance with code sec_401 and regulations promulgated thereunder including the minimum distribution incidental benefit requirement based on the foregoing facts and representation the following rulings are requested the program satisfies the requirements of code sec_403 all distributions from the program will be taxed under code sec_72 and sec_403 regarding ruling_request sec_403 of the code as amended by the economic growth and tax relief and reconciliation act of egtrra and applicable for plan years beginning after date provides that amounts contributed by an employer to purchase an annuity_contract for an employee are excludable form the gross_income of the employee in the year contributed provided the employee performs services for an employer which is exempt from tax under sec_501 as an organization described in sec_501 or the employee performs services for an educational_institution as defined in sec_170 which is a state a political_subdivision of a state or an agency_or_instrumentality of one or more of the foregoing such annuity_contract is not subject_to sec_403 the employee's rights under the contract are nonforfeitable except for failure to pay future premiums except in the case of a contract purchased by a church such contract is purchased under a plan which meets the nondiscrimination requirements of sec_403 and in the case of a contract purchased under a plan which provides a salary reduction agreement the contract meets the requirements of sec_401 in addition a custodial_account is treated as an annuity_contract for purposes of the code sec_401 provides in the case of a_trust which is part of a plan under which elective_deferrals within the meaning of code sec_402 may be made with respect to any individual during a calendar_year such trust shall not constitute a qualified_trust unless the plan provides that the amount of such deferrals under such plan and all other plans contracts or arrangements of the employer maintaining such plan may not exceed the amount of the limitation in effect under code sec_402 for taxable years beginning in such calendar_year sec_402 and g of the code provide generally that the elective_deferrals of any individual for any taxable_year shall be included in such individual's gross_income to the extent the amount of such deferrals exceeds dollar_figure as adjusted for cost of living increases sec_402 of the code provides that in the case of a qualified_employee of a qualified_organization with respect to employer contributions to purchase an annuity_contract under sec_403 under a salary reduction agreement the limitation of sec_402 as modified by sec_402 for any taxable_year shall be increased by whichever of the following is least i dollar_figure ii dollar_figure reduced by amounts not included in gross_income for prior taxable years by reason of this paragraph or the excess of dollar_figure multiplied by the number of years_of_service of the employee with the qualified_organization over the employer contributions made by the organization for the participant in prior calendar years determined in the manner prescribed by the secretary a qualified_organization for these purposes means any educational_organization hospital home health service agency church convention of churches and includes any organization described in sec_414 and a qualified_employee means any employee who has completed years_of_service with the qualified_organization sec_403 provides further that the employee shall include in gross_income the amounts actually distributed under such contract in the year distributed as provided in sec_72 of the code sec_403 of the code requires that arrangements pursuant to sec_403 must satisfy requirements similar to those of sec_401 and similar to the incidental death_benefit requirements of sec_401 in addition this section provides that any amount transferred in a direct trustee-to-trustee transfer in accordance with sec_401 shall not be includible in gross_income for the taxable_year of the transfer sec_401 of the code in general provides for a mandatory benefit_commencement_date of april following the plan_year in which the participant attains age or retires whichever is later and specifies required_minimum_distribution rules for the payment of benefits from qualified_plans sec_403 of the code provides that the amounts paid_by a qualifying employer to a custodial_account which satisfies the requirements of sec_401 shall be treated as amounts contributed by the employer for an annuity_contract for his employee if the amounts are to be invested in regulated_investment_company stock to be held in that custodial_account and under the custodial_account no such amounts may be paid or made available to any distributee before the employee dies attains age severs from employment becomes disabled within the meaning of sec_72 or in the case of contributions made pursuant to a salary reduction agreement encounters financial hardship sec_403 of the code states that a custodial_account which satisfies the requirements of sec_401 shall be treated as an organization described in sec_401 solely for purposes of subchapter_f and subtitle f with respect to amounts received by it and income from investment thereof sec_403 of the code provides generally that sec_403 annuity_contract distributions purchased under a plan which provides a salary reduction agreement within the meaning of sec_402 may be paid only when the employee attains age has a severance of employment dies becomes disabled within the meaning of sec_72 or in the case of hardship such contract may not provide for the distribution of any income attributable to such contributions in the case of hardship sec_401 of the code provides that a custodial_account shall be treated as a qualified_trust under sec_401 if the assets thereof are held by a bank as defined in sec_408 or another person who demonstrates to the satisfaction of the secretary that the manner in which he holds the assets will be consistent with the requirements of sec_401 sec_401 of the code requires that the contract be nontransferable sec_415 of the code provides in relevant part that an annuity_contract described in sec_403 shall not be considered described in sec_403 unless it satisfies the sec_415 limitations in the case of an annuity_contract described in sec_403 the preceding sentence applies only to the portion of the annuity_contract exceeding the sec_415 or sec_415 limitations in this case you represent that employer a an educational_organization described in sec_170 of the code and an agency of state m that is described in sec_403 of the code has established plan x for the benefit of its employees a participant's salary reduction contributions and earnings thereon are fully non-forfeitable at all times plan x does not meet the requirements of sec_403 of the code the restrictions of transferability of annuity_contracts are present in plan x as required by sec_401 of the code plan x satisfies the requirement under sec_403 and sec_403 of the code that no such amounts shall be distributed before the participant's attainment of age death disability severance_from_employment or hardship plan x satisfies the distribution_requirements of sec_403 of the code because the minimum distribution and incidental death_benefit requirements are met similarly the direct trustee-to-trustee transfer provision satisfies sec_401 plan x limits contributions in accordance with sec_402 and sec_415 of the code plan x contains language that demonstrates compliance with the applicable salary reduction rules in sec_1_403_b_-1 of the regulations finally plan x satisfies the applicable_requirements of sec_403 of the code therefore with respect to ruling_request one we conclude that plan x satisfies the requirements of sec_403 of the code ruling_request two concerns the taxation of amounts contributed to plan x sec_403 of the code provides in effect that the amounts contributed by an educational_organization for an employee are excludable from the employee's gross_income in the taxable_year in which such amounts are contributed therefore concerning ruling_request two we conclude that the amounts received under plan x by the participants shall be included in the employee's gross_income for the taxable_year in which distributed as provided for in sec_72 and sec_403 of the code this ruling is contingent upon the adoption of the amendments to plan x that were submitted by correspondence dated date date date and date and will have no effect unless such amendments are adopted this ruling does not extend to any operational violations of sec_403 of the code now or in the future this ruling is limited to the form of plan x excluding any form defects which may violate the nondiscrimination requirements of sec_403 of the code this letter_ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file in this office this letter_ruling was written by lou leslie id of this group who can be reached at sincerely yours al pipkin manager employee_plans technical group
